ALLOWANCE
Response to Amendment
The applicant’s amendment filed 09/28/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A furnishing component for recreational vehicles comprising: 
- a fixed portion associated with a recreational vehicle and defining a space of use; and 
- a movable portion associated with said fixed portion in a variable manner between an opening position in which said movable portion is at least partially moved away from said fixed portion to allow the access to said space of use, and a closing position in which said movable portion is moved close to said fixed portion to prevent access to said space of use; and 
wherein said furnishing component comprises: 
- at least one emitter element of a luminous flux associated with said fixed portion; and 

wherein said fixed portion comprises at least one stop end and that said movable portion comprises at least one approaching portion that in said closing position is approached to said stop end; and 
wherein said at least one emitter element is arranged at said stop end and externally to said space of use in order to radiate said luminous flux in a space external to said space of use.

4. (Currently Amended) The furnishing component according to claim 1, wherein said at least one emitter element is of the type of a battery of light sources that extend longitudinally at said stop end.

7. (Currently Amended) The furnishing component according to claim 5, wherein said at least one diffusing element is fitted to measure in said seat and protrudes at least partially from it to receive at least in part said luminous flux.

8. (Currently Amended) The furnishing component according to claim 1, wherein said at least one diffusing element comprises methacrylate.

9. (Currently Amended) The furnishing component according to claim 1, wherein said furnishing component comprises: 

- at least one auxiliary portion located between said auxiliary emitter element and said at least one emitter element to separate said luminous flux from said auxiliary luminous flux.

10. (Currently Amended) The furnishing component according to claim 9, wherein said furnishing component comprises at least one auxiliary diffusing element associated with said at least one auxiliary portion and at least partially exposed to said auxiliary luminous flux for its diffusion in the environment.

11. (Currently Amended) The furnishing component according to claim 1, wherein said movable portion comprises a gripping portion at said at least one diffusing element and is adapted to permit the manual shift of said movable portion from said opening position to said closing position and vice versa.

12. (Currently Amended) The furnishing component according to claim 11, wherein said gripping portion is associated with said at least one diffusing element.


Reasons for Allowance
Claim(s) 1 and 4-12 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a furnishing component for recreational vehicles comprising a fixed portion associated with a recreational vehicle and defining a space of use, and a movable portion associated with said fixed portion in a variable manner between an opening position in which said movable portion is at least partially moved away from said fixed portion to allow the access to said space of use, and a closing position in which said movable portion is moved close to said fixed portion to prevent access to said space of use, and wherein said furnishing component comprises at least one emitter element of a luminous flux associated with said fixed portion, and at least one diffusing element associated with said movable portion and at least partially exposed to said luminous flux for its diffusion in the environment, wherein said fixed portion comprises at least one stop end and that said movable portion comprises at least one approaching portion that in said closing position is approached to said stop end, and wherein said at least one emitter element is arranged at said stop end and externally to said space of use in order to radiate said luminous flux in a space external to said space of use as specifically called for the claimed combinations.
The closest prior art, Kollegen (EP 1 900 306 A1), does not include said emitter element is arranged at said stop end and externally to said space of use in order to radiate said luminous flux in a space external to said space of use as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Kollegen reference in the manner required by the claims. 
To clarify the allowance, the Examiner directs attention to how the “said space of use” is claimed. In line 2 of claim 1, the space of use is defined by the fixed portion, not in a space external to said space of use.” As the space of use is not defined by the moving portion but by the fixed portion, the light source of Kollegen is not disposed to emit in a space external to the space of use. This is in contrast to the applicant’s invention which is configured to provide cabin lighting to the recreational vehicle. Further in this regard, the prior art does not show the combination with a recreational vehicle. While the Examiner maintains that it would have been obvious to install the drawer of Kollegen into an RV, the narrowness of this limitation in combination with the substantial reconstruction required to modify the prior art to achieve the applicant’s ends shifts the preponderance of the evidence into the applicant’s favor. The Examiner thus is obligated to allow. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875